Dear Ms. Wooten:
You have requested an Attorney General's opinion as to whether the documents submitted on behalf of the town of Walker fulfill all statutory requirements for reclassificiation. The town of Walker has submitted a letter from Louisiana Tech University certifying the population of Walker as being 5,091. Also submitted is a resolution of the Board of Aldermen requesting a status change from a town to a city based on this population change.
LSA-R.S. 33:342 provides:
      A. Whenever a census taken by resolution of the board of aldermen of any municipality or a certified report from the federal Census Bureau shows that its population has increased or decreased so as to take the municipality out of its present municipal class, the board of aldermen shall adopt a resolution requesting the governor to change the classification of the municipality. The results of any census taken by resolution of the board of aldermen shall have been certified by the person authorized to take the census.
The resolution submitted is not one which authorizes the taking of a census. It merely retroactively adopts the findings of Louisiana Tech University as part of its resolution submission to the governor for reclassification.
Unfortunately, this documentation does not satisfy the statutory requirements cited above and that reclassification is not warranted. Any census taken must be authorized by either a board resolution or the federal Census Bureau. Neither of these has been satisfied.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: ______________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb
Date Received:
Date Released:
Carlos M. Finalet, III Assistant Attorney General